IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1788
                              Filed July 24, 2019


RALPH G. HEMESATH,
    Plaintiff-Appellant,

vs.

COUNTY LINE BAR AND GRILL and SEAN McDERMOTT,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      Ralph Hemesath appeals the district court order granting summary

judgment for the defendants on his negligence claim. AFFIRMED.



      Samuel E. Jones and Vincent S. Geis of Shuttleworth & Ingersoll, Cedar

Rapids, for appellant.

      Jason M. Craig and Emily A. Kolbe of Ahlers & Cooney, P.C., Des Moines,

for appellees.



      Considered by Potterfield, P.J., and Doyle and May, JJ.
                                          2


DOYLE, Judge.

       While lunching at the County Line Bar and Grill in July 2015, Ralph

Hemesath leaned back on his barstool. While leaning back, one of the legs of the

barstool broke and Hemesath fell to the ground. He sued the bar and its owner,

Sean1 McDermott, for damages, claiming they were “negligent in their ownership

and operation and/or operation of the premises.” Defendants moved for summary

judgment.    After an unreported hearing the district court granted defendants’

motion for summary judgment and dismissed the lawsuit. Hemesath appeals.

       We review the district court’s grant of summary judgment for correction of

errors at law. See Banwart v. 50th Street Sports, L.L.C., 910 N.W.2d 540, 544

(Iowa 2019). In doing so, we review the entire record before the district court at

the time of summary judgment and view the evidence in the light most favorable

to the nonmoving party. See Iowa State Educ. Ass’n v. State, 928 N.W.2d 11, 15

(Iowa 2019).    “[I]f the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law,” the court must render summary judgment. Iowa R. Civ. P.

1.981(3). A fact is material if it affects the outcome of the case, and a genuine

issue exists when reasonable minds could disagree. See Banwart, 910 N.W.2d at

544.

       The sole question on appeal is whether, on the record before us, a

reasonable person could find the defendants acted negligently.           A person is


1
   Although Hemesath named “Sean” McDermott as a defendant, McDermott’s affidavit
filed in support of the motion in summary judgment shows his first name is “Shaun.”
                                              3

negligent by failing to exercise reasonable care under the circumstances. See

Hoyt v. Gutterz Bowl & Lounge, L.L.C., 829 N.W.2d 772, 777 (Iowa 2013). On

appeal, Hemesath alleges that the defendants (1) failed to use reasonable care to

discover the condition of the barstool or (2) were aware of a defect in the barstool

and failed to take reasonable care to protect him from it.

          McDermott regularly inspected and maintained the stools and saw nothing

wrong with them.2 It was also undisputed that none of the stools in the bar had

ever collapsed. In granting the defendants’ motion for summary judgment, the

district court found the record insufficient to support a finding of negligence:

                 This is not a case in which res ipsa loquitur has been pled; it
          is incumbent on [Hemesath] to establish that there are sufficient
          material facts in dispute that would allow a reasonable factfinder,
          viewing the evidence in a light most favorable to [Hemesath], to
          determine that Defendants were negligent. [Hemesath] may not
          simply rest on his pleadings to satisfy this obligation. That is all
          [Hemesath] has done here, and it is insufficient. There is no
          evidence in the record of anything McDermott or County Line Bar
          and Grill did or failed to do that would support a finding of negligence
          by a reasonable factfinder.

We agree. Hemesath’s negligence claim hinges on “[his] opinion that the barstool

broke because of [an] overweight man’s overuse of the barstool.” In other words,

the occasional use of the stool by a heavy-set patron weakened the stool’s leg

over time. This is pure speculation—insufficient to generate a genuine issue of

fact. See Banwart, 910 N.W.2d at 545. The record only shows that Hemesath

leaned back “a couple of inches” while sitting on a barstool, it “snapped and went

right out from under [him],” and he observed a broken barstool leg after the fall.

Hemesath presents no evidence that the heavy-set patron exceeded the weight


2
    We assume from the record the legs of the stool were metal, but that is unclear.
                                           4


limit of the stool, or that the patron’s use of the stool weakened it, or that the stool

was visibly weak or defective. The summary judgment record does not provide

any basis to determine why Hemesath fell—whether the barstool was defective or

whether it slipped out from beneath Hemesath when he leaned back.

       Without evidence of a defective barstool, Hemesath cannot show the

defendants knew of a defect or failed to use reasonable care to discover it. The

record does not allow a reasonable person to find the defendants acted

negligently. Because the defendants are entitled to summary judgment, we affirm.

       AFFIRMED.